Case 6:18-cv-00848-CEM-TBS Document 48 Filed 12/04/18 Page 1 of 2 PageID 374




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

   GEORGE MALKI,                              )
                                              )
                        Plaintiff,            )
                                              )
          v.                                  ) CASE NO. 6:18-cv-848-Orl-41TBS
                                              )
   THE WALT DISNEY COMPANY,                   )
   DISNEY ENTERPRISES, INC., WALT             )
   DISNEY PICTURES, INC., ABC, INC.,          )
   AC JV, LLC, BUENA VISTA HOME               )
   ENTERTAINMENT, INC., GET                   )
   PUBLISHED! LLC, AUTHOR                     )
   SOLUTIONS, LLC, WALT DISNEY                )
   MOTION PICTURES GROUP, INC.,               )
   PIXAR, INC., and DISNEY SHOPPING,          )
   INC.,                                      )
                                              )
                        Defendants.           )

               NOTICE OF COMPLIANCE WITH CM/ECF REQUIREMENT

          Pursuant to the Administrative Procedures for Electronic Filing of the United

   States District Court, Middle District of Florida, the undersigned Attorney for

   Defendants, Author Solutions, LLC and Get Published! LLC, hereby gives notice that he

   has registered with the CM/ECF system.

          Respectfully submitted this 4th day of December, 2018.


                                              /s/Philip R. Zimmerly
                                              Philip R. Zimmerly (Pro Hac Vice)
                                              Ind. Atty. No. 30217-06

                                              BOSE McKINNEY & EVANS LLP
                                              111 Monument Circle, Suite 2700
                                              Indianapolis, IN 46204
                                              (317) 684-5000
Case 6:18-cv-00848-CEM-TBS Document 48 Filed 12/04/18 Page 2 of 2 PageID 375




                                               (317) 684-5173 Fax
                                               pzimmerly@boselaw.com

                                               Craig E. Pinkus (Pro Hac Vice)
                                               Trial Counsel
                                               Ind. Atty. No. 5749-49
                                               BOSE McKINNEY & EVANS LLP
                                               111 Monument Circle, Suite 2700
                                               Indianapolis, IN 46204
                                               (317) 684-5000
                                               (317) 684-5173 Fax
                                               cpinkus@boselaw.com

                                               Debra Deardourff Larsen
                                               Florida Bar No. 634425
                                               GRAY ROBINSON
                                               401 East Jackson Street
                                               Suite 2700
                                               P.O. Box 3324 (33601-3324)
                                               Tampa, Florida, 33602
                                               (813) 273-5000
                                               (813) 273-5145 Fax
                                               debra.larsen@gray-robinson.com

                                               Attorneys for Defendants, Get Published!
                                               LLC and Author Solutions, LLC




                                CERTIFICATE OF SERVICE
             I hereby certify that on December 4, 2018, a copy of the foregoing was filed

   electronically with the Clerk of Court by using the CM/ECF system which will send a

   copy to all counsel of record.


                                               /s/ Philip R. Zimmerly
                                               Philip R. Zimmerly

   3543969




                                              2
